Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
With regards to claims 1, 13, and 24, applicants have amended claims to include “wherein the second layer is vertically overlapping with the liquid metal” and argues that the prior art of record, namely Sauciuc.  However, after consideration and review, the examiner respectfully submits that Sauciuc still anticipates this amendment.
Sauciuc discloses a configuration in Fig. 3 with a second layer 240 and the liquid metal portion 470.  Although the drawings themselves cannot clearly identify and show that the second layer is 240 is vertically overlapping with the liquid metal portion 170, Sauciuc in ¶36 clearly discloses that the sealing element 240 may form contact with the cavity 165.  If this were the case, the examiner respectfully submits that a portion of the sealing element 240 must vertically overlap with the cavity 165 which ultimately holds the liquid metal solution 170.  Therefore, this disclosure still anticipates the second layer 240 “vertically overlapping” with the liquid metal because the sealing element 240 can form “contact” with cavity 165 as taught by Sauciuc in ¶36.  Therefore, for this reason, the amendment is not sufficient to overcome Sauciuc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-18, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauciuc et al. (Pub no. US 2009/0273083 A1, hereinafter Sauciuc).
	With regards to claim 1, Sauciuc teaches an electronic package, comprising: 
a package substrate having a first surface and a second surface opposite from the first surface (see Fig. 8, package substrate 810 with first and second surface); 
a die on the first surface of the package substrate (see Fig. 8, die 220 on first surface); and 
a socket interface on the second surface of the package substrate (see Fig. 8 and 9, socket interface shown on second surface), wherein the socket interface comprises: 
a first layer, wherein the first layer comprises a plurality of wells (see Fig. 8 and 9, first layer with plurality of 850 comprised of wells); 
a liquid metal within the plurality of wells (see Fig. 8, liquid metal 870 in plurality of wells); and 
a second layer over the plurality of wells, wherein the second layer is vertically overlapping with the liquid metal (see Fig. 8 and 9, second layer 240, also see ¶36, if 240 makes contact with cavity 165 which holds liquid metal 170, then a portion of 240 is vertically overlapping with liquid metal 170).

	With regards to claim 3, Sauciuc teaches the electronic package of claim 1, wherein the second layer confines the liquid metal to the plurality of wells (see Fig. 8 and 9, second layer 240 confines liquid metal 870 to wells).

	With regards to claim 4, Sauciuc teaches the electronic package of claim 1, wherein the second layer comprises a self-sealing material (see Fig. 8 and 9, second layer 240 is self-sealing).

	With regards to claim 5, Sauciuc teaches the electronic package of claim 1, wherein the second layer comprises one or more of a closed cell foam, an open cell foam, a nonwoven mesh, a woven mesh, or an elastic material (see ¶36).

	With regards to claim 9, Sauciuc teaches the electronic package of claim 1, further comprising: 
a socket attached to the package substrate, wherein the socket comprises: 
a socket substrate; and 
a plurality of pins extending away from the socket substrate, wherein individual ones of the plurality of pins are inserted into individual ones of the plurality of wells (see Fig. 8 and 9, socket substrate 100B with pins for each respective well).

With regards to claim 10, Sauciuc teaches the electronic package of claim 9, wherein the plurality of pins are electrically coupled to the package substrate by the liquid metal (see Fig. 8 and 9, liquid metal 870 coupling pins and package substrate).

With regards to claim 11, Sauciuc teaches the electronic package of claim 1, wherein the liquid metal comprises gallium or a gallium based alloy (see Fig. 8 and 9, ¶23, conductive material can be gallium).

With regards to claim 12, Sauciuc teaches the electronic package of claim 11, wherein the liquid metal in the plurality of wells is coalesced (see Fig. 8 and 9, liquid metal 870 coalesces).

With regards to claim 13, Sauciuc teaches a socket for providing electrical interconnects to an electronic package, comprising: 
a substrate (see Fig. 2, substrate 100); 
a first layer over the substrate, wherein the first layer comprises a plurality of wells (see Fig. 2, first layer with plurality of 160 comprised of wells);
a liquid metal in the plurality of wells; and a second layer over the first layer, wherein the second layer confines the liquid metal to the plurality of wells, and wherein the second layer is vertically overlapping with the liquid metal (see Fig. 2 and 3, liquid metal 170 in wells, second layer 240 confines liquid metal 170, also see ¶36, if 240 makes contact with cavity 165 which holds liquid metal 170, then a portion of 240 is vertically overlapping with liquid metal 170).

	With regards to claim 14, Sauciuc teaches the socket of claim 13, wherein the electronic package is a pin grid array (PGA) package, and wherein a plurality of pins of the PGA package are aligned with the plurality of wells (see ¶2, Figs. 2 and 3, could be pins so it is a PGA and each pin aligned with wells).

	With regards to claim 15, Sauciuc teaches the socket of claim 13, wherein the second layer comprises a self-sealing material (see Fig. 2 and 3, second layer 240 is self-sealing).

	With regards to claim 16, Sauciuc teaches the socket of claim 15, wherein the second layer comprises one or more of a closed cell foam, an open cell foam, a nonwoven mesh, a woven mesh, or an elastic material (see ¶36).

	With regards to claim 17, Sauciuc teaches the socket of claim 13, wherein the liquid metal comprises gallium or a gallium based alloy (see Fig. 2 and 3, ¶23, liquid metal can be gallium).

	With regards to claim 18, Sauciuc teaches the socket of claim 17, wherein the liquid metal in the wells is coalesced (see Fig. 2 and 3, liquid metal 870 coalesces).

	With regards to claim 24, Sauciuc teaches an electronic system, comprising: 
a board (see Fig. 2 and 3, board 100); and 
an electronic package electrically coupled to the board by a socket, wherein the socket comprises (see Fig. 2 and 3, electronic package 212 by socket in 100): 
a first layer, wherein the first layer comprises a plurality of wells (see Fig. 2 and 3, first layer with plurality of 160 comprised of wells);
a liquid metal within the plurality of wells (see Fig. 2 and 3, liquid metal 170); and 
a second layer over the plurality of wells, wherein the second layer is vertically overlapping with the liquid metal (see Fig. 2 and 3, second layer 240, also see ¶36, if 240 makes contact with cavity 165 which holds liquid metal 170, then a portion of 240 is vertically overlapping with liquid metal 170).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauciuc as applied to claim 1 above.
With regards to claim 2, Sauciuc is silent teaching the electronic package of claim 1, wherein the package substrate comprises a plurality of pads on the second surface, wherein individual ones of the plurality of pads are aligned with individual ones of the plurality of wells.
Examiner hereby takes official notice that it is notoriously well-known to one of ordinary skill in the art at the time of filing to further incorporate additional pads in order to generate a specific circuit routing that is required for a particular application.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauciuc as applied to claim 5 above.
	With regards to claim 6, Sauciuc is particularly silent teaching the electronic package of claim 5, wherein the second layer is a laminated stack.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a laminated stack for the sealing element for purposes of adjusting the distance from the package substrate to the pin grid array for heat dissipation applications.

	With regards to claim 7, Sauciuc teaches the electronic package of claim 5, wherein the second layer is a composite material.
	Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the second layer can comprise of a composite material for purposes of adjusting the elastic modulus or toughness of the material to adjust sealing.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauciuc as applied to claims 1 and 13 above.
With regards to claim 8, Sauciuc is silent teaching the electronic package of claim 1, wherein the plurality of wells comprises approximately 7,000 or more wells.
It would have been obvious to a person having ordinary skill in the art at the time of filing to potentially arrive at the claimed number of wells since it provides the perfect fit for the package for electrical communication for a specific application.

With regards to claim 19, Sauciuc is silent teaching the socket of claim 13, wherein the plurality of wells comprises approximately 7,000 or more wells.
It would have been obvious to a person having ordinary skill in the art at the time of filing to potentially arrive at the claimed number of wells since it provides the perfect fit for the package for electrical communication for a specific application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML